  Case 1:18-cr-20044-DPG Document 17 Entered on FLSD Docket 10/21/2019 Page 1 of 1


                                           M IN U TE O RD ER                                                                Page 8

                                  M agistrate Judge Lisette M .Reid
                     AtkinsBuilding courthouse -3rd Floor                       Date:10/18/2019 Time:11:00a.m.
Defendant:JOSE c.ESPANA M ARQUINEZ           J#: 18416-104     Case #: 18-20044-CR-GAYLES
                                                                                           <   .                    n        ;   R
AUsA: /
      o p/a V rsq,,l                                     Attorney:        Som              -r-
                                                                                             ')umz é/
                                                                                                    wce-/ei- /
Violation: CONSP/DISTR/COCAINEKNOWINGI
                                     TWOULDIMPORT            Surr/ArrestDate:10/17/2019                     YOB:1978
         INTO U.S.

Proceeding: InitialAppearance                                       CJA Appt:
Bond/PTD Held:C Yes C No                RecommendedBond:
Bond Setat:                                                         Co-signed by:
 Fl-l surrenderand/ordonotobtainpassports/traveldocs                     Language:                 m'
                                                                                                    atzl
 nc ReporttoPTSasdirected/or                    x'saweek/monthby Disposition:
     phone:            x'saweek/month inperson                             Aypo coNFLIcT
     Random urine testing by Pretrial
 Sr Services                                                                                                        .
     Treatmentasdeemednecessary                                            -
                                                                               z    e
                                                                                             / ..                   k.
 Nr Refrainfrom excessiveuseofalcohol                                                   ézr.Y
                                                                                '
                                                                                                        .
 Nr participateinmentalhealthassessment&treatment                                                           .




 Nr Maintainorseekfull-timeemployment/education
 Nr Nocontactwithvictims/witnesses,exceptthroughcounsel
 Nr Nofirearms
 Nr Nottoencumberproperty
 Nr Maynotvisittransportationestablishments
 Nr- HomeConfinement/ElectronicMonitoringand/or                                p
     curfew               pm to            am, paid by                              ysza a.. .
     Allowances:M edicalneeds,courtappearances,attorneyvisits,
     religious,em ploym ent
 N
 Nr Travelextendedto:                                                      vjmefromtodayto 1* JJX xcluded       .

 r Other:                                                                  from speedyTrialclock
NEv couRT APPEARANCE      oate:            Tim e:          Juage:                              place:
ReportRECounsel'
               .           4O )        '                                                                                .
PTD/.BX dHearing'
                .           10                JT-'O U
                 7
Preli Arrai orRemoval:             16
R atusconference RE:
D.A.R. l(-%
         -
          *l2*.s- (+ ,
             .       '+9:-%U-                                   Timeincourt:                                    -
                                   s/Lisette M.Reid                                        MagistrateJudge
